Exhibit 10.1

 

 EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made December 14, 2017
(the “Effective Date”) among WideOpenWest, Inc., a Delaware corporation (the
“Company”), and Teresa Elder (“Executive”).  Capitalized terms used in this
Agreement and not otherwise defined have the meanings assigned to such terms in
Section 13.

 

WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer of the Company, and Executive desires to be so employed by the Company;
and

 

WHEREAS, the parties desire to memorialize the employment of Executive under the
terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Employment; Prior Employment Agreement. 
The Company agrees to employ Executive pursuant to the terms of this Agreement,
and Executive agrees to be so employed, commencing as of the Effective Date and
having an initial term through December 31, 2020.  On January 1, 2021 and on
each anniversary thereof, the term of this Agreement shall be automatically
extended for successive one-year periods, provided, however, that either party
hereto may elect not to extend this Agreement by giving written notice to the
other party at least sixty (60) days prior to any such extension date. 
Notwithstanding the foregoing, Executive’s employment hereunder may be earlier
terminated in accordance with Section 4 hereof.  The period of time between the
Effective Date and the termination of Executive’s employment hereunder shall be
referred to herein as the “Employment Period.”

 

2.                                      Position and Duties.  During the
Employment Period, Executive will serve as the Chief Executive Officer of the
Company and render such managerial, analytical, administrative, marketing,
creative and other executive services to the Company as are from time to time
necessary in connection with the management and affairs of the Company, in each
case subject to the authority of the Board of Directors of the Company (the
“Board”), and be nominated and re-nominated to serve as a member of the Board
(with no additional compensation).  During the Employment Period, Executive will
devote her best efforts and substantially all of her business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company; provided that,
without limiting Section 7, during the Employment Period, Executive will not
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any other manner engage in the Business (as defined
below) other than (i) on behalf of the Company or any Subsidiary or (ii) as a
passive owner of less than 5% of the outstanding stock of a corporation of any
class which is publicly traded, so long as Executive has no direct or indirect
participation in or managerial influence over the business of such corporation. 
Executive will report to the Board.  Executive will perform her duties and
responsibilities to the best of her abilities in a diligent, trustworthy,
businesslike and efficient manner.  Subject to Section 7, Executive shall be
permitted to continue to perform such charitable activities, as she desires,
provided that Executive’s performance of such activities does not interfere in a
material manner with Executive’s performance of her duties

 

--------------------------------------------------------------------------------


 

hereunder.  If Executive desires to serve on any boards she may do so with the
consent of the Board, such consent not to be unreasonably withheld.  The
Executive’s principal place of employment with the Company and primary residence
shall be in Englewood, Colorado, provided that Executive understands and agrees
that Executive may be required to travel from time to time for business
purposes.

 

3.                                      Salary and Benefits.

 

(a)                                 Salary.  During the Employment Period, the
Company will pay Executive an annual base salary of $750,000 as compensation for
services and will be subject to increases effective as of that date base salary
adjustments are effective for the Company’s senior management group taken as a
whole, as determined by the Compensation Committee of the Board (the
“Compensation Committee”) from time to time (such base salary as modified from
time to time, the “Base Salary”).  The Base Salary will be payable in regular
installments in accordance with the general payroll practices of the Company.

 

(b)                                 Bonus.  In addition to the Base Salary, the
Board shall award a bonus (the “Annual Bonus”) to Executive following the end of
each fiscal year during the Employment Period starting on January 1, 2018.  The
target bonus shall be 125% of the annual Base Salary based upon achievement of
objective performance goals established by the Compensation Committee, after
consultation with Executive, no later than 30 days after the commencement of the
relevant performance period.  Unless the Compensation Committee otherwise
determines, the performance period shall be the fiscal year and the performance
goals may be based upon Executive’s and the Company’s performance consistent
with the Company’s strategic planning, including the Company’s performance
relative to EBITDA growth, revenue growth, increase in the number of
subscribers, capital expenditures, increases in earnings per share, customer
satisfaction, and other goals established by the Compensation Committee.  The
target performance thresholds established by the Compensation Committee shall be
plausible and achievable, as determined in the Compensation Committee’s good
faith after consultation with Executive, and shall be adjusted as necessary to
reflect unusual or extraordinary events, accounting changes, or other events
affecting the performance thresholds.  For purposes of this paragraph, Base
Salary shall mean the rate of Base Salary in effect at the end of the fiscal
year.  The Annual Bonus shall be paid during the calendar year following the
performance year, on a date determined by the Board.  Other than as provided in
Section 4(b), Executive must be employed at the time the Annual Bonus is paid to
be eligible for such Annual Bonus.

 

(c)                                  Benefits.  During the Employment Period,
Executive shall be eligible to participate in the health, dental, vision, life
and long term disability insurance plans as the Board may establish or approve
from time to time for senior executive officers of the Company, subject to the
applicable plan’s terms.

 

(d)                                 Vacations.  During the Employment Period,
Executive shall be entitled to four (4) weeks of paid vacation per calendar year
(as prorated for partial years) in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Sign On Bonus.  As soon as is reasonably
practicable following the Effective Date (but in no event later than thirty (30)
days thereafter), the Executive shall be entitled to a one-time bonus of
$200,000, subject, however, to the Executive’s continued employment with the
Company through the applicable payment date.

 

(f)                                   Reimbursement of Expenses.  During the
Employment Period, the Company will reimburse Executive for all reasonable
expenses incurred by her in the course of performing her duties under this
Agreement and which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses.

 

(g)                                  Sign On Equity Grant.  As of the Effective
Date, Executive shall receive a one-time restricted stock award covering a
number of shares equal to (x) $1,500,000, divided by (y) the closing price of
the Company’s common stock as reported on the NYSE for the trading day
immediately preceding the Effective Date, pursuant to the award agreement
attached hereto as Exhibit A.

 

(h)                                 Annual Equity Grants.  Executive shall
receive an annual restricted stock award (“RSA”) under the 2017
WideOpenWest, Inc. Omnibus Incentive Plan (or such other equity incentive plan
as may be in effect from time to time) on the same basis as the Company’s senior
management group with an aggregate grant date target fair market value of
$3,000,000.  The RSAs granted in 2018 (the “2018 RSAs”) shall time-vest twenty
five percent (25%) on each of the first, second, third, and fourth anniversaries
of the 2018 RSA grant date.  Subsequent annual RSA awards are expected to vest
fifty percent (50%) based on the passage of time and fifty percent (50%) based
on the satisfaction of plausible and reasonably achievable performance
conditions that are set, including the allocation between time and performance
vesting, by the Compensation Committee in its discretion at the time of grant,
subject to continued employment in all instances through applicable vesting
dates.  The award agreement for the RSAs will provide that such RSA will become
100% vested upon a termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason within twelve (12) months
following a Change in Control.  The terms and conditions of the RSAs shall be
documented in corresponding award agreements between the Company and Executive,
the specific terms and conditions of such RSAs shall be subject to the
discretion of the Compensation Committee, but shall in all events contain the
accelerated vesting terms set forth in the preceding sentence.

 

(i)                                     Legal Fees. Upon presentation of
appropriate documentation, the Company shall pay the Executive’s reasonable
out-of-pocket counsel fees and expenses incurred in connection with the
negotiation and documentation of this Agreement and related documents, up to a
maximum of $15,000 in the aggregate, which shall be paid within thirty (30) days
of presentation of such documentation.

 

4.                                      Termination and Termination Payments.

 

(a)                                 The Employment Period will continue until
the earliest of:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The expiration of the Employment Period
due to a non-extension of the Agreement by the Company or the Executive pursuant
to the provisions of Section 1 hereof;

 

(ii)                                  Executive’s resignation due to Good
Reason;

 

(iii)                               Executive’s resignation without Good Reason;

 

(iv)                              termination by the Company for Cause;

 

(v)                                 Executive’s death;

 

(vi)                              termination by the Company on account of
Executive’s Disability; or

 

(vii)                           termination by the Company for any other reason
than those listed above (or for no reason), in which case such termination of
employment shall be referred to as termination “Without Cause.”

 

For purposes of this Agreement, “Cause” means (A) the indictment of Executive or
Executive entering a plea of guilty or no-contest or similar plea with respect
to, any felony or crime involving moral turpitude or crime involving intentional
dishonesty (including any breach of Securities laws) or the commission of any
act or omission involving actual fraud or embezzlement with respect to the
Company or any of its Subsidiaries, (B) repeated failure by Executive to perform
duties as reasonably directed by the Board, after written notice from the Board
and (if capable of correction) ten days to correct such failure, (C) Executive’s
gross negligence, willful misconduct or breach of fiduciary duty with respect to
the Company, (D) any material breach by Executive of this Agreement or any other
agreement with the Company, or a violation of the Company’s code of conduct or
other written policy, after written notice from the Board and with (if capable
of correction) ten days to correct such failure, (E) a material
misrepresentation or non-disclosure by Executive in reporting to the Board, or
(F) Executive’s engagement in gross misconduct which would reasonably be
expected to be materially injurious to the Company.

 

For purposes of this Agreement, “Good Reason” means without Executive’s prior
written consent: (A) a material breach of this Agreement by the Company, (B) the
requirement that Executive relocate to a location which is outside the Denver
metropolitan area; (C) the Company’s reduction in Base Salary or any other
material agreed upon benefit required to be provided under this Agreement during
the Employment Period; (D) a material and adverse reduction in Executive’s
duties, title, responsibilities, authority or reporting responsibilities; or
(E) a failure of any successor (by purchase, merger, consolidation or otherwise)
to assume all or substantially all of the business and/or assets of the Company
or failure to become liable for the performance of this Agreement by assumption
pursuant to the terms of this Agreement or by operation of law or otherwise;
provided that to constitute “Good Reason,” (x) Executive must inform the Company
in writing of the event purporting to trigger Good Reason within thirty (30)
days of the initial occurrence of the event, (y) the Company must fail to cure
such circumstances within the forty-five (45) day period following receipt of
written notice from Executive and (z) Executive must resign for Good Reason
within the fifteen-day period following the expiration of the Company’s
thirty-day cure period.  Unless Executive’s resignation for Good Reason

 

4

--------------------------------------------------------------------------------


 

complies with the foregoing, the grounds to terminate for Good Reason on account
of such event shall be irrevocably forfeited by Executive.

 

For purposes of this Agreement, “Disability” shall be defined as Executive’s
inability to perform, by reason of physical or mental incapacity, Executive’s
duties or obligations under this Agreement for a period of one hundred twenty
(120) consecutive days or a total period of two hundred ten (210) days in any
three hundred sixty (360) day period, as determined in good faith by a medical
doctor or other health care specialist, each as selected pursuant to the
following sentence, in each case, after taking into account reasonable
accommodations as required by applicable law or in such a manner as to qualify
for permanent benefits under the Company’s long-term disability insurance
policy.  Executive shall cooperate in all reasonable respects with the Company
if a question arises as to whether Executive has become disabled (including,
without limitation, submitting to reasonable examinations by one or more medical
doctors and other health care specialists, each as selected by the Company and
reasonably acceptable to Executive or Executive’s legal representative and
authorizing such medical doctors and other health care specialists to discuss
Executive’s condition with designated human resources professionals of the
Company or the Board).

 

(b)                                 If the Employment Period terminates for any
reason, then Executive will receive, as soon as possible an in the timeframe
required by applicable law, a lump sum cash payment of all earned but unpaid
Base Salary through the termination of the Employment Period, any earned but
unpaid bonus for which the performance measurement period has ended prior to the
termination of the Employment Period, any accrued but unused vacation as of the
termination of the Employment Period, and unreimbursed but substantiated
business expenses.  Additionally, any amounts payable under any Company benefit
plans shall be paid in accordance with the terms of the applicable plan. 
Executive will not be entitled to receive her Base Salary or any fringe benefits
or Annual Bonus for periods after the termination of the Employment Period.  The
payments set forth in this Section 4(b) shall be referred to as the “Accrued
Benefits.”

 

(c)                                  If the Employment Period is terminated
Without Cause or if Executive resigns for Good Reason, or due to a non-extension
of the Agreement by the Company pursuant to the provisions of Section 1 hereof,
then in addition to the Accrued Benefits, the Company shall pay or provide
Executive with the following, so long as Executive continues to comply with
Sections 4(c)(iv), 6, 7, and 8 hereof:

 

(i)                                     the Company will continue to pay the
Base Salary as provided in Section 3(a), for the twenty-four (24) month-period
commencing on the day after the last day of the Employment Period;

 

(ii)                                  an amount equal to two (2) times the
Annual Bonus actually paid by the Company in the year immediately prior to the
year of the last day of the Employment Period, payable over the twenty-four (24)
month-period commencing on the day after the last day of the Employment Period
in equal installments (for the avoidance of doubt, if no Annual Bonus was paid
in the year prior to the year of the last day of the Employment Period, the
amount per this Section 4(c)(ii) for the Annual Bonus shall be zero; provided,
that, if the Employment Period ends prior to being eligible to earn a bonus for
the 2018 fiscal year, the amount per this Section 

 

5

--------------------------------------------------------------------------------


 

4(c)(ii) for the Annual Bonus shall equal the amount accrued on the Company’s
financial statements through the full month prior to the last day of the
Employment Period); and

 

(iii)                               subject to (A) Executive’s timely election
of continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), (B) Executive’s continued copayment of
premiums at the same level and cost to Executive as if the Executive were an
employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), and (C) Executive’s
continued compliance with the obligations in Sections 4(c)(iv), 6, 7 and 8
hereof, continued participation in the Company’s group health plan (to the
extent permitted under applicable law and the terms of such plan) which covers
Executive (and Executive’s eligible dependents) for a period of eighteen (18)
months at the Company’s expense, to be paid in the form of reimbursements to the
Executive, provided that Executive is eligible and remains eligible for COBRA
coverage; provided, further, that the Company may modify the continuation
coverage contemplated by this Section 4(c)(iii) to the extent reasonably
necessary to avoid the imposition of any excise taxes on the Company for failure
to comply with the nondiscrimination requirements of the Patient Protection and
Affordable Care Act of 2010, as amended, and/or the Health Care and Education
Reconciliation Act of 2010, as amended (to the extent applicable).

 

(iv)                              Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if Executive has executed and not revoked a
release within sixty days of Executive’s last day of employment in favor of the
WOW Companies and all related persons of all past, present and future claims
against them, in substantially the form set forth on Exhibit B hereto.  Any
payments due before the foregoing release is effective and irrevocable shall be
paid in lump sum in the first payment made after the release is effective and
irrevocable; provided, that, to the extent that the payment of any amount
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 15 hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of the
Employment Period shall not be paid until the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto.  Otherwise, the continued Base Salary payments in this
Section 4(c) will be payable in regular installments in accordance with the
general payroll practices of the Company and its Subsidiaries and any continued
benefits in accordance with the terms of the applicable plan.  Any payments
under this Section 4(c) shall be subject to Section 15.

 

5.                                      Resignation as Officer or Director. 
Unless otherwise agreed to by the Company, upon the termination of the
Employment Period, Executive shall automatically be deemed to have resigned each
position (if any) that she then holds as an officer or director of the Company
or any of its Subsidiaries (including her membership on the Board).

 

6.                                      Confidential Information.  Executive
acknowledges that the information, observations and data that have been or may
be obtained by her during her employment or other relationship or interaction
with the Company or any Subsidiary or affiliate or any of their respective
successors or predecessors (and any Subsidiary or affiliate or any such
successor or predecessor being a “WOW Company”) prior to and after the date of
this Agreement concerning the current or proposed business or affairs of the WOW
Companies (collectively, “Confidential

 

6

--------------------------------------------------------------------------------


 

Information”) are and will be the property of the WOW Companies.  Therefore,
Executive agrees that she will not disclose to any unauthorized Person or use
for her own account or for the account of any other Person (other than the WOW
Companies in the course of performing her duties during the Employment Period)
any Confidential Information without the prior written consent of the Company,
unless and to the extent that the Confidential Information in question has
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions to act.  Executive will deliver or cause
to be delivered to the Company at the termination of the Employment Period, or
at any other time that any WOW Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) containing or relating to Confidential Information or the
business of any WOW Company that she may then possess or have under her control.

 

7.                                      Restrictive Covenants.

 

(a)                                 Non-Compete.  Executive acknowledges that
during her employment or other relationship or interaction with the WOW
Companies she has and will become familiar with trade secrets and other
confidential information concerning such Persons, and with investment
opportunities relating to the Business, and that her services will be of
special, unique and extraordinary value to the WOW Companies.  Therefore,
Executive agrees that, during the Employment Period and for the 24 month period
following the last day of the Employment Period (the Employment Period and the
period following being the “Noncompete Period”), she will not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any other manner engage in any business, or as an investor in or
lender to any business (in each case including on her own behalf or on behalf of
another Person) which constitutes or is competitive with all or part of the
business of providing cable television, Internet, data, telephony and other
communications services (together with all reasonably related activities and any
other material business in which the WOW Companies are engaged on the last day
of the Employment Period or in which they have planned and taken material steps,
on or prior to such date, to be engaged in on or after such date the “Business”)
as conducted in any Territory.  For purposes of this Agreement, “Territory”
means any geographic market in which any of the WOW Companies holds a franchise
to conduct the Business during the Employment Period or in which any of the WOW
Companies has taken material steps to obtain franchise rights during the
Employment Period or at the end of the Employment Period if the Employment
Period has terminated.  Nothing in this Section 7(a) will prohibit Executive
from being a passive owner of less than 5% of the outstanding stock of a
corporation of any class which is publicly traded, so long as Executive has no
direct or indirect participation in or managerial influence over the business of
such corporation.  By initialing in the space provided below, Executive
acknowledges that she has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 7(a).

 

(b)                                 Non-Solicitation.  During the Noncompete
Period, Executive will not directly or indirectly (i) hire any employee or
independent contractor of any WOW Company or induce or attempt to induce any
employee or independent contractor of any WOW Company to leave the employ or
contracting relationship with such WOW

 

7

--------------------------------------------------------------------------------


 

Company, or in any way interfere with the relationship between any WOW Company
and any employee or full-time independent contractor thereof, (ii) solicit for
employment or as an independent contractor any person who was an employee or
independent contractor of any WOW Company at any time during the Employment
Period, or (iii) induce or attempt to induce any customer, supplier or other
business relation of any WOW Company to cease doing business with such entity or
in any way interfere with the relationship between any such customer, supplier
or other business relation and such WOW Company.  By initialing in the space
provided below, Executive acknowledges that she has read carefully and had the
opportunity to consult with legal counsel regarding the provisions of this
Section 7(b).

 

(c)                                  Nondisparagement.  The Executive agrees not
to make negative comments or otherwise disparage the Company or its officers,
directors, employees, shareholders, agents or products other than in the good
faith performance of Executive’s duties to the Company while Executive is
employed by the Company.  The Board agrees not to (and shall instruct the
Company’s named executive officers not to), directly or indirectly, disparage
the Executive in any manner that is likely to be harmful to the Executive’s
business reputation.  The foregoing shall not be violated by truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), and the foregoing limitation
on the Company’s executives and directors shall not be violated by statements
that they in good faith believe are necessary or appropriate to make in
connection with performing their duties and obligations to the Company.

 

(d)                                 Inventions.

 

(i)                                     The Executive acknowledges and agrees
that all ideas, methods, inventions, discoveries, improvements, work products,
developments, software, know-how, processes, techniques, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any WOW Company resources and/or within the scope of Executive’s
work with the Company or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Company, and that are
made or conceived by Executive, solely or jointly with others, during the
Employment Period, or (B) suggested by any work that Executive performs in
connection with the Company, either while performing Executive’s duties with the
Company or on Executive’s own time, shall belong exclusively to the Company (or
its designee), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”).  The Executive will
keep full and complete written records (the “Records”), in the manner prescribed
by the Company, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company.  The Records shall be the sole and
exclusive property of any WOW Company, and Executive will surrender them upon
the termination of the Employment Period, or upon the Company’s request.  The
Executive irrevocably conveys, transfers and assigns to the Company the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Period, together with the right to file, in Executive’s name or in the name of
the Company (or its designee), applications for patents and

 

8

--------------------------------------------------------------------------------


 

equivalent rights (the “Applications”).  The Executive will, at any time during
and subsequent to the Employment Period, make such applications, sign such
papers, take all rightful oaths, and perform all other acts as may be requested
from time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to Executive from the Company.  The Executive will also execute
assignments to the Company (or its designee) of the Applications, and give the
Company and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Company’s benefit, all without
additional compensation to Executive from the Company.

 

(ii)                                  In addition, the Inventions will be deemed
Work for Hire, as such term is defined under the copyright laws of the United
States, on behalf of any WOW Company and Executive agrees that the Company will
be the sole owner of the Inventions, and all underlying rights therein, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to Executive.  If the Inventions, or
any portion thereof, are deemed not to be Work for Hire, or the rights in such
Inventions do not otherwise automatically vest in the Company, Executive hereby
irrevocably conveys, transfers and assigns to the Company, all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of
Executive’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom.  In
addition, Executive hereby waives any so-called “moral rights” with respect to
the Inventions.  To the extent that Executive has any rights in the results and
proceeds of Executive’s service to the Company that cannot be assigned in the
manner described herein, Executive agrees to unconditionally waive the
enforcement of such rights.  The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents and
other registrations for intellectual property that may issue thereon, including,
without limitation, any rights that would otherwise accrue to Executive’s
benefit by virtue of Executive being an employee of or other service provider to
the Company.

 

(iii)                               18 U.S.C. § 1833(b) provides: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that—(A) is made—(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have
the right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law.  The parties also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.

 

9

--------------------------------------------------------------------------------


 

(iv)                              Return of Company Property.  On the date of
Executive’s termination of employment with the Company for any reason (or at any
time prior thereto at the Company’s request), Executive shall return all
property belonging to any WOW Company (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the
Company).  The Executive may retain Executive’s contact lists and similar
address books provided that such items only include contact information.

 

(e)                                  Reasonableness of Covenants.  In signing
this Agreement, Executive gives the Company assurance that Executive has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed under Section 6 and 7 hereof.  The Executive
agrees that these restraints are necessary for the reasonable and proper
protection of the WOW Company and their Confidential Information and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent Executive from obtaining other suitable
employment during the period in which Executive is bound by the restraints.  The
Executive acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the WOW Company and that Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force.  The Executive further covenants that Executive will not challenge the
reasonableness or enforceability of any of the covenants set forth in Section 6
and 7.  Nothing shall prohibit the Executive from reasonably challenging the
Company’s interpretation of a breach of the covenants or assertion of any
alleged violation hereunder.

 

(f)                                   Tolling.  In the event of any violation of
the provisions of Section 6 and 7 Executive acknowledges and agrees that the
post-termination restrictions contained in Section 6 and 7 shall be extended by
a period of time equal to the period of such violation, it being the intention
of the parties hereto that the running of the applicable post-termination
restriction period shall be tolled during any period of such violation.

 

(g)                                  Survival of Provisions.  The obligations
contained in Section 6 and 7 hereof shall survive the termination or expiration
of the Employment Period and Executive’s employment with the Company and shall
be fully enforceable thereafter.

 

8.                                      Cooperation.  Upon the receipt of
reasonable notice from the Company (including outside counsel), Executive agrees
that while employed by the Company and thereafter, Executive will respond and
provide information with regard to matters in which Executive has knowledge as a
result of Executive’s employment with the Company, and will provide reasonable
assistance to any WOW Company and their respective representatives in defense of
any claims that may be made against any WOW Company, and will assist any WOW
Company in the prosecution of any claims that may be made by any WOW Company, to
the extent that such claims may relate to the period of Executive’s employment
with the Company (collectively, the “Claims”).  Executive agrees to promptly
inform the Company if Executive becomes aware of any lawsuits involving Claims
that may be filed or threatened against any WOW Company.  Executive also agrees
to promptly inform the Company (to the extent that Executive is legally
permitted to do so) if Executive is asked to assist in any investigation of any
WOW Company (or their actions) or another party attempts to obtain information
or documents from Executive

 

10

--------------------------------------------------------------------------------


 

(other than in connection with any litigation or other proceeding in which
Executive is a party-in-opposition) with respect to matters Executive believes
in good faith to relate to any investigation of any WOW Company, in each case,
regardless of whether a lawsuit or other proceeding has then been filed against
any WOW Company with respect to such investigation, and shall not do so unless
legally required.  During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors and except to the extent
that Executive determines in good faith is necessary in connection with the
performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving any WOW Company without giving prior written
notice to the Company or the Company’s counsel.  Upon presentation of
appropriate documentation, the Company shall pay or reimburse Executive for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
Executive in complying with this Section 8.

 

9.                                      Whistleblower Protection. 
Notwithstanding anything to the contrary contained herein, no provision of this
Agreement shall be interpreted so as to impede Executive (or any other
individual) from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures under the whistleblower
provisions of federal law or regulation.  The Executive does not need the prior
authorization of the Company to make any such reports or disclosures and
Executive shall not be not required to notify the Company that such reports or
disclosures have been made.

 

10.                               Enforcement.  The Company and Executive agree
that if, at the time of enforcement of Section 6 or 7, a court holds that any
restriction stated in any such Section is unreasonable under circumstances then
existing, then the maximum period, scope or geographical area reasonable under
such circumstances will be substituted for the stated period, scope or area. 
Because Executive’s services are unique and because Executive has access to
information of the type described in Sections 6 and 7, the Company and Executive
agree that money damages would be an inadequate remedy for any breach of
Section 6 or 7.

 

Therefore, in the event of a breach or threatened breach of Section 6 or 7, any
WOW Company may, in addition to any other rights and remedies existing in its
favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violation
of, the provisions of Section 6 or 7, without posting a bond or other security. 
In the event of a violation by the Executive of Section 6 or 7 hereof, any
severance being paid to the Executive pursuant to this Agreement shall
immediately cease, and any severance previously paid to the Executive pursuant
to this Agreement shall be immediately repaid to the Company.  The provisions of
Sections 6, 7, 8 and 10 and the other provisions of this Agreement are intended
to be for the benefit of each of the WOW Companies, each of which may enforce
such provisions and each of which (other the Company) is an express third-party
beneficiary of such Sections and this Agreement generally.  Sections 6, 7, 8, 9
and 10 will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.  By initialing in the
space provided below, Executive acknowledges

 

11

--------------------------------------------------------------------------------


 

that she has read carefully and had the opportunity to consult with legal
counsel regarding the provisions of this Section 10.

 

11.                               Representations and Warranties of Executive. 
Executive represents and warrants to the Company as follows:

 

(a)                                 Other Agreements.  Executive is not a party
to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other Person.

 

(b)                                 Authorization.  This Agreement when executed
and delivered will constitute a valid and legally binding obligation of
Executive, enforceable against Executive in accordance with its terms.

 

12.                               Survival of Representations and Warranties. 
All representations and warranties contained herein will survive the execution
and delivery of this Agreement.

 

13.                               Certain Definitions.  When used herein, the
following terms will have the following meanings:

 

“Change in Control” has the same meaning as in the 2017 WideOpenWest, Inc
Omnibus Incentive Plan.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons will be deemed to have a majority ownership interest
in a limited liability company, partnership, association or other business
entity if such Person or Persons will be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or will be or control any managing director, managing member, or general
partner of such limited liability company, partnership, association or other
business entity.

 

14.                               Miscellaneous.

 

(a)                                 Notices.  All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and

 

12

--------------------------------------------------------------------------------


 

will be deemed to have been given when delivered personally to the recipient,
sent to the recipient by reputable overnight courier service (charges prepaid),
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
will be sent to the address indicated below:

 

Notices to Executive:

 

Teresa Elder
at the most recent address shown on the payroll records of the Company

 

Notices to the Company:

 

WideOpenWest, Inc.
7887 East Belleview Avenue, Suite 1000
Englewood, CO 80111

 

Attention: Board of Directors
with copies (which will not constitute notice to the Company) to:

 

WideOpenWest, Inc.
7887 East Belleview Avenue, Suite 1000
Englewood, CO 80111
Attention: D. Craig Martin, Esq.

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Jai Agrawal and Dvir Oren

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b)                                 Amendment and Waiver.  No modification,
amendment or waiver of any provision of this Agreement will be effective unless
such modification, amendment or waiver is executed by the Company and
Executive.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c)                                  Severability.  Without limiting Section 10,
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, but this

 

13

--------------------------------------------------------------------------------


 

Agreement will be reformed, construed and enforced in that jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained in
this Agreement.

 

(d)                                 Entire Agreement.  Except as otherwise
expressly set forth herein, this agreement and the other agreements referred to
herein embody the complete agreement and understanding among the parties hereto
with respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Prior Agreement).

 

(e)                                  Successors and Assigns.  This Agreement
will bind and inure to the benefit of and be enforceable by the Company and
Executive and their respective permitted assigns; provided that Executive may
not assign her rights or delegate her duties under this Agreement without the
prior written consent of a majority of the Board.

 

(f)                                   Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together will constitute one and the same Agreement.

 

(g)                                  Descriptive Headings; Interpretation; No
Strict Construction.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this
Agreement.  Whenever required by the context, any pronoun used in this Agreement
will include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns, pronouns, and verbs will include the plural and vice
versa.  Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  The use of
the words “include” or “including” in this Agreement will be by way of example
rather than by limitation.  The use of the words “or,” “either” or “any” will
not be exclusive.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.  The parties agree that prior drafts of
this Agreement will be deemed not to provide any evidence as to the meaning of
any provision hereof or the intent of the parties hereto with respect hereto.

 

(h)                                 GOVERNING LAW.  ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE
TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE
OF DELAWARE WILL CONTROL THE

 

14

--------------------------------------------------------------------------------


 

INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER THAT
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(i)                                     Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement or the Executive’s employment
with the Company, or termination thereof, other than injunctive relief under
Section 10 hereof, shall be settled exclusively by arbitration, conducted before
a single arbitrator in the State of Delaware in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association then in effect.  Accordingly, the Executive and the Company hereby
waive any right to a jury trial.  The single arbitrator shall be selected in a
manner consistent with the rules and regulations of the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect; provided, that, if the Company or Executive objects to the final
arbitrator selected pursuant to such rules and regulations, the Company and
Executive will each select an arbitrator from a roster of no less than eight
neutral arbitrators provided by the American Arbitration Association, and the
arbitrators selected shall select the final single arbitrator referenced above. 
The decision of the arbitrator will be final and binding upon the parties
hereto.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  The parties agree to abide by all decisions and awards rendered
in such proceedings.  This dispute resolution process and any arbitration
hereunder shall be confidential and neither any party nor the neutral arbitrator
shall disclose the existence, contents or results of such process without the
prior written consent of all parties.  The arbitrator shall also: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Both the Executive and the Company
shall be entitled to all rights and remedies that either the Executive or the
Company would be entitled to pursue in a court of law.  Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  The parties acknowledge and agree that in
connection with any such arbitration and regardless of outcome, (a) each party
shall pay all of its own costs and expenses, including, without limitation, its
own legal fees and expenses, and (b) the arbitration costs, including any fees
and expenses of the arbitrator, shall be borne entirely by the Company.

 

15.                               Taxes.

 

(a)                                 Withholding.  The Company and its
Subsidiaries may withhold from any and all amounts payable under this Agreement
or otherwise such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(b)                                 Code Section 409A.

 

(i)                                     The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt
from, Internal Revenue Code Section 409A and the

 

15

--------------------------------------------------------------------------------


 

regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amount or benefit that constitutes
“nonqualified deferred compensation” upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding anything to the
contrary in this Agreement, if Executive is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death,
to the extent required under Code Section 409A.  Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 15(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(iii)                               To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (x) all expense or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive, (y) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (z) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(iv)                              For purposes of Code Section 409A, Executive’s
right to receive installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.

 

* * * * *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first written above.

 

 

WIDEOPENWEST, INC.

 

 

 

 

 

 

By:

/s/ Craig Martin

 

 

Name: Craig Martin

 

 

Title:   General Counsel and Secretary

 

 

Date:   12/14/2017

 

 

 

 

 

 

 

By:

/s/ Jeffrey Marcus

 

 

Name: Jeffrey Marcus

 

 

Title:   Chairman of the Board

 

 

Date:   12/14/2017

 

 

 

 

/s/ Teresa Elder

 

Teresa Elder

 

Signature Page to Executive Employment Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESTRICTED STOCK AGREEMENT]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Release Agreement

 

1.                                      In consideration of the payments and
benefits (the “Severance Benefits”) set forth in Section 4(c) of the Employment
Agreement dated as of December 14, 2017, by and between Teresa Elder (the
“Executive”) and WideOpenWest, Inc. (the “Company”) (the “Employment Agreement”)
(each of the Executive and the Company, a “Party” and collectively, the
“Parties”), the sufficiency of which the Executive acknowledges, the Executive,
with the intention of binding herself and her heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, shareholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”) (the “Release”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party, including without limitation any claim that
arises out of, or relates to, (i) Employment Agreement, the Executive’s
employment with the Company or any of its subsidiaries and affiliates, or any
termination of such employment, (ii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, promises for equity or equity-based awards
or any acceleration of payments or benefits, (iii) breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, or any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters (iv) any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices) (v) for employment discrimination under any applicable federal, state
or local statute, provision, order or regulation, and (vi) under Title VII of
the Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), the Age Discrimination in Employment Act, as amended
(including the Older Workers Benefit Protection Act) (“ADEA”), the Fair
Employment Practices Law, Equal Pay Act of 1963, as amended, the Americans with
Disabilities Act of 1990 (the “ADA”), the Family and Medical Leave Act of 1993,
the Worker Adjustment Retraining and Notification Act, any applicable Executive
Order Programs, or their state or local counterparts, or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance, or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company Released Parties.

 

2.                                      The Release does not apply to:

 

A.                                    rights of the Executive to the severance
benefits set forth in Section 4(c);

 

B-1

--------------------------------------------------------------------------------


 

B.                                    the right of the Executive to receive
COBRA continuation coverage in accordance with applicable law;

 

C.                                    claims for benefits under any health,
disability, retirement, deferred compensation, life insurance or other similar
employee benefit plan (within the meaning of Section 3(3) of ERISA) of the
Company Affiliated Group;

 

D.                                    Executive’s rights under outstanding
equity incentive awards as well as Executive’s rights as a stockholder of the
Company; and

 

E.                                     rights to indemnification the Executive
has or may have under an agreement with any member of the Company Affiliated
Group, the by-laws or certificate of incorporation of any member of the Company
Affiliated Group or as an insured under any director’s and officer’s liability
insurance policy now or previously in force.

 

3.                                      The Executive acknowledges and agrees
that this Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.  The Company acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by the
Executive, any such liability being expressly denied.

 

4.                                      This Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses, but does not apply to the
claims not released by the Executive in Section 1 above.

 

5.                                      The Executive specifically acknowledges
that her acceptance of the terms of this Release is, among other things, a
specific waiver of her rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

6.                                      As to rights, claims and causes of
action arising under ADEA, the Executive acknowledges that she been given a
period of twenty-one (21) days to consider whether to execute this Release.  If
the Executive accepts the terms hereof and executes this Release, she may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release as it relates to the release of claims
arising under ADEA.  If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed.  If such a revocation occurs, the Employment Agreement shall terminate
and be of no further force and effect, and the Executive shall irrevocably
forfeit any right to payment of the Severance Benefits (other than the payment
of accrued base salary) or any other cash severance, benefits continuation or
other post-termination benefits pursuant to the

 

B-2

--------------------------------------------------------------------------------


 

Employment Agreement, but the remainder of the Employment Agreement shall
continue in full force.

 

7.                                      Other than as to rights, claims and
causes of action arising under ADEA, this Release shall be immediately effective
upon execution by the Executive.

 

8.                                      The Executive acknowledges and agrees
that she has not, with respect to any transaction or state of facts existing
prior to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

 

9.                                      The Executive acknowledges that this
Release relates only to claims that exist as of the date of this Release.

 

10.                               The Executive acknowledges that the Severance
Benefits she is receiving in connection with this Release and her obligations
under this Release are in addition to anything of value to which the Executive
is entitled from the Company.

 

11.                               Each provision hereof is severable from this
Release, and if one or more provisions hereof are declared invalid, the
remaining provisions shall nevertheless remain in full force and effect.  If any
provision of this Release is so broad, in scope, or duration or otherwise, as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

 

12.                               This Release constitutes the complete
agreement of the Parties in respect of the subject matter hereof and shall
supersede all prior agreements in effect as of the date of this Release between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.  For the avoidance of doubt, this Release does not supersede the
Employment Agreement or any provision contained therein, or any consulting
agreement entered into between the Executive and the Company with respect to
services to be performed following the Executive’s termination date.

 

13.                               The failure to enforce at any time any of the
provisions of this Release or to require at any time performance by another
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect the validity of this Release, or any part
hereof, or the right of any party thereafter to enforce each and every such
provision in accordance with the terms of this Release.

 

14.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Signatures delivered by
facsimile shall be deemed effective for all purposes.

 

15.                               This Release shall be binding upon any and all
successors and assigns of the Executive and the Company.

 

16.                               Except for issues or matters as to which
federal law is applicable, this Release shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

B-3

--------------------------------------------------------------------------------


 

BY SIGNING THIS GENERAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

 

(i)                                     EXECUTIVE HAS READ IT CAREFULLY;

 

(ii)                                  EXECUTIVE UNDERSTANDS ALL OF ITS TERMS AND
KNOW THAT EXECUTIVE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

(iii)                               EXECUTIVE VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

(iv)                              EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND EXECUTIVE HAS DONE SO OR, AFTER CAREFUL READING
AND CONSIDERATION, EXECUTIVE HAS CHOSEN NOT TO DO SO OF EXECUTIVE’S OWN
VOLITION;

 

(v)                                 EXECUTIVE HAS HAD AT LEAST 21 DAYS FROM THE
DATE OF EXECUTIVE’S RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE
SINCE EXECUTIVE’S RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT
EXECUTIVE’S REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

(vi)                              EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS SEVEN
(7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED;

 

(vii)                           EXECUTIVE HAS SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
EXECUTIVE HAS WITH RESPECT TO IT; AND

 

(viii)                        EXECUTIVE AGREES THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY EXECUTIVE.

 

B-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Release as of the date written
below.

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

 

Name:

Craig Martin

 

Title:

General Counsel and Secretary

 

Date:

12/14/2017

 

 

 

 

 

 

 

WIDEOPENWEST, INC.

 

 

 

 

 

 

 

Name:

Jeffrey Marcus

 

Title:

Chairman of the Board

 

Date:

12/14/2017

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written below.

 

 

 

Accepted and Agreed:

 

 

 

 

 

Name: Teresa Elder

 

Date:

 

B-6

--------------------------------------------------------------------------------